United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                            August 8, 2003

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                               No. 02-41426
                             Summary Calendar



     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

            versus

     LARRY NORMAN OLIVEROS,

                                                 Defendant-Appellant.




            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. B-02-CR-193-ALL



Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Larry Normal Oliveros appeals his conviction after a jury

trial for    transporting    an   alien   within    the    United     States     in

violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii) and (a)(1)(A)(v)(II).

Oliveros contends that the district court erred by admitting

evidence of    his   prior   conviction    for    aiding    and    abetting      an

undocumented alien to attempt to elude examination by Border Patrol



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
agents in violation of 8 U.S.C. § 1325(a).         He asserts that this

evidence was only marginally relevant and that its probative value

was substantially outweighed by the danger of unfair prejudice.

See FED. R. EVID. 404(b).

      The evidence at trial established that the alien Oliveros was

accused of transporting was concealed in the truck of his vehicle.

Thus, evidence of his knowledge and intent were at issue.       Indeed,

counsel for Oliveros acknowledged, before evidence of the prior

conviction was admitted, that Oliveros’s intent would be at issue.

Moreover, there is no question but that Oliveros’s prior conviction

was relevant to these issues; the extrinsic offense required the

same intent as the charged offense.     See United States v. McMahon,

592 F.2d 871, 873 (5th Cir. 1979) (holding that aiding and abetting

an alien to elude examination requires the same culpable mental

state as the offense of transporting aliens).        We also agree that

the   incremental   probative   value   of   the    evidence   was   not

substantially outweighed by the potential for unfair prejudice.

The extrinsic offense was similar to the charged offense, and was

clearly proximate in time, a conviction for the extrinsic offense

having been obtained only four months prior to the commission of

the charged offense.   See id. at 873-74.    The introduction of the

extrinsic offense did not carry significant danger of unfair

prejudice.   Oliveros’s prior conviction was not heinous in nature

and was not of a type “likely to incite the jury to an irrational


                                  2
decision.”    Id. at 876.   Finally, we conclude that any prejudicial

effect of the extrinsic offense evidence was minimized by the

district     court’s   limiting    instruction,   an   instruction   that

Oliveros’s counsel had previously requested.           Id. at 873, 876.

Accordingly, the district court did not abuse its discretion in

admitting evidence of Oliveros’s prior conviction.           See United

States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc).

                                  AFFIRMED.




                                      3